Citation Nr: 0018540	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a liver disorder, 
characterized as hepatitis B and C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran served honorably from 
February 1969 to October 1970. 


FINDING OF FACT

There is no medical evidence that there is a nexus or link 
between the veteran's current liver disorder, and his in-
service symptomatology or his military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a liver disorder, characterized as hepatitis B and C, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

In addition, although the United States Court of Appeals for 
Veterans Claims (Court) has held that 38 U.S.C.A. § 1110 
prescribes that compensation is prohibited for disabilities 
which are the result of alcohol or substance abuse whether 
the claim is based on direct service connection or, under 38 
C.F.R. § 3.310(a), on secondary service connection; the Court 
has also held that section 1110, by its terms, prohibits only 
the payment of compensation for a disability due to alcohol 
and drug abuse, but does not bar an award of service 
connection.  See Barela v. West, 11 Vet. App. 280 (1998).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In this case, the veteran's service medical records includes 
a hospitalization summary for September 1970 to October 1970 
which indicates the veteran had used drugs since the age of 
13, including LSD, speed, heroin, as well as that he used a 
set of needles which he shared with his friends.  At that 
time, he claimed that his last mainlining dose was two months 
prior to admission, and that he had not had contact with 
anyone having mononucleosis or hepatitis.  Upon examination, 
he presented evidence of needle marks in both antecubital 
fossa, and his final diagnosis was serum hepatitis secondary 
to inoculation with a needle.  In addition, a September 1970 
report indicates that the veteran was recommended for 
discharge by reason of unfitness due to unauthorized 
possession of narcotics, including LSD and Dextro 
Amphetamines intravenously.

The post service medical evidence includes June 1985 records 
from Norman E. Whitney, D.O. showing the veteran had a 
slightly enlarged liver.  As well, medical records from the 
Indianapolis VA Medical Center dated from April 1996 to March 
1998 describe the treatment the veteran received for various 
health problems, including gastrointestinal abnormalities and 
hepatitis C.  Specifically, these records include a February 
1998 pathology report which note that a biopsy of the 
veteran's liver revealed diagnoses of universal portal 
inflammation with disruption of lining plate due to viral 
hepatitis, clinically hepatitis C; irregular portal 
cirrhosis; no stainable iron; and no malignancy.  And, 
September 1998 notations showed the veteran was being 
followed up for hepatitis C, and for the prevention of 
hepatitis A.

Lastly, in correspondence and during his August 1999 RO 
hearing, the veteran contends that he was first diagnosed 
with hepatitis in 1969 or 1970 while in the service, and 
admits he was an occasional intravenous drug user at that 
time.  He indicated that nobody knows how he actually 
contracted the hepatitis.  He further notes that his in-
service diagnosis was for hepatitis B, but than in reality it 
probably was hepatitis C, since medical advances have only 
made hepatitis C detectable since the late 1980s 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current liver disorder, including a diagnosis of hepatitis C, 
is related to his in-service diagnosis of serum hepatitis 
secondary to inoculation with needles, is related to his in-
service drug use, or is otherwise related to his service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current liver disorder, and 
his service symptomatology or his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Epps v. Gober, 126 F.3d 1464 (1997).

In this regard, the Board notes that the only evidence 
submitted, which links the veteran's current liver disorder 
to his in-service diagnosis of serum hepatitis or to his 
period of service, is contained in the statements by the 
veteran and his representative.  While the Board does not 
doubt the sincerity of these statements, the medical evidence 
of record does not reflect such a conclusion.  In addition, 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Since the record does not show that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the  etiology, 
cause or diagnosis of the claimed disorder, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim of service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Following the same reasoning as above, the Board points out 
that the veteran he has not established, by competent medical 
evidence, that the symptomatology related to his current 
liver disorder has been continuous since his service to the 
present, or was manifested during the one year presumptive 
period after discharge from service, or has represented the 
continuation of a disease that began in service as required 
by 38 C.F.R. § 3.303 and Savage, supra.  See also Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).  The veteran must furnish competent, 
medical evidence to show when a disease was first present or 
the etiology, cause, and diagnosis of such a disease.
His testimony, as a lay person, is not enough.

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a liver disorder, 
characterized as hepatitis B and C, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a liver disorder, characterized as 
hepatitis B and C, is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



